I am unable to concur in the opinion of Mr. Justice McALLISTER.
The decisive question in this case is whether or not the consideration for the conveyance by William R. Granger to defendant is sufficient to rebut any implication of fraud on plaintiff's marital rights. The implication of fraud arises from the fact that the conveyance was executed shortly before William R. Granger's marriage to plaintiff.
The burden of proving fraud is upon the plaintiff. The mere fact of making the deed just prior to the marriage without telling the plaintiff does not establish a fraudulent conveyance which equity will set aside. Connelly v. Ford,202 Mich. 558. An antenuptial conveyance made in good faith will defeat a claim for dower. Noah v. Noah, 246 Mich. 324 *Page 367 
. The good faith of this transaction depends entirely upon the existence of an adequate consideration for the conveyance made by William R. Granger.
The conveyance in this case arose out of business dealing between defendant, Sylvester B. Granger, William R. Granger and George L. Granger. To determine the good faith of the conveyance in question, the transaction should be viewed as one unit, even though it was broken down by the parties into two separate contracts. It is evident that both contracts were part of one transaction; and that one would not have been entered into if the other had not been agreed upon and carried out. Viewing these two transactions as a unit, the consideration involved was as follows: William R. Granger transferred $22,000 worth of property and assumed a contingent liability, for the life of George L. Granger, of $35 per month or less. William R. Granger received in exchange for this property the extinction of debts in the amount of $7,904 (total of $2,904 which he owed to defendant directly and $5,000 which he owed to the estate of Frances Nixon) and a life estate in the property which he conveyed. He at this time had a life expectancy of 11.68 years.
Viewed in this light, I do not think that it can be said that the plaintiff's husband, by the above transaction, perpetrated a fraud upon plaintiff's marital rights. This is especially true when one realizes that we have two uncertainties involved in this contract, i.e., the life of William R. Granger and the life of George L. Granger. Upon these two facts depended the favorableness of the bargain.
In Fraser v. Passage, 63 Mich. 551, where a bill was filed by an administrator of an estate to set *Page 368 
aside as fraudulent to creditors a deed made by the deceased in his lifetime, we said:
"The fact that the price Passage paid for the property was less than the property was worth, while it was a relevant circumstance, if true, was no evidence of fraud, unless it was so small as to make the conveyance substantially a voluntary one, and this certainly cannot be reasonably claimed upon the record."
It certainly cannot be claimed that the consideration received by William R. Granger in this case was so small as to amount to substantially a voluntary conveyance.
The decree should be reversed, with costs to defendant.
NORTH and WIEST, JJ., concurred with SHARPE, C.J., BOYLES, J., did not sit.